[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-13915                  ELEVENTH CIRCUIT
                                                              APRIL 6, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency No. A95-265-503

ALIANE SAINT-CLAIR,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (April 6, 2009)

Before BLACK, BARKETT and FAY, Circuit Judges.

PER CURIAM:
       Aliane Saint-Clair, a native and citizen of Haiti, petitions this Court for

review of the Board of Immigration Appeals’ (“BIA”) order denying her

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”). For the reasons set forth below, we deny her

petition.

                                           I.

       In January 2005, immigration authorities served Saint-Clair with a notice to

appear (“NTA”), alleging that she entered the United States on August 8, 2001,

without being admitted or paroled. As a result, the NTA alleged that she was

removable, pursuant to Immigration and Nationality Act (“INA”)

§ 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i).

       Saint-Clair then filed an application for asylum, withholding of removal, and

CAT relief that she had prepared back in April 2002. In her application, Saint-

Clair stated that she had worked as a cosmetologist in a beauty salon in Port Au

Prince, Haiti, until the time she left the country in August 2001. She also noted

that one of her parents remained in Port Au Prince. She explained that she was

seeking political asylum in the United States because supporters of the Lavalas

political party tried to kill her on account of her political opinion. She explained

the primary incident giving rise to her application as follows:
                                            2
      I am seeking political asylum in the United States because I am
      scare[d] for my life, May 30th 2001 Those men came by night 3am
      kidnaped me, interrogated me, on my political opinion and about . . .
      Convergence, my relation with U.S.A. I received all kind of bad
      treatment from them, they released me with pain continuously hard.

She stated that she suffered continuous pain and that she feared that she would be

tortured and killed if returned to Haiti.

      At an initial hearing before an immigration judge (“IJ”), Saint-Clair admitted

the allegations in the NTA and conceded to the charge of removal. Saint-Clair

then filed an amended application. In this application, she added that she was

married to a Haitian man who lived in Canada. She also gave the following

description of the May 30, 2001, incident:

      I am seeking Political Asylum because my life was in real danger in
      Haiti. . . . I used to speak with my clients in the Beauty Salon against
      the Government Lavalas and participated in demonstration as Anti-
      Lavalas. I have been reported by my own client since then, I received
      several phone calls threaten[ing] me because I am anti-Lavalas and
      th[at] I must be killed. On May 30, 2001 at 3:00 o’clock in the
      morning; a group of Chimeres [Lavalas supporters] came at my house,
      they broke the entrance door, they beat me severely, I was kidnaped
      and transported away from my house I was interrogated regarding my
      political opinion, I was badly injured but after 35 minutes I have been
      released then in order to save my life, I left Haiti to come here on
      August 8, 2001.

      At the removal hearing, Saint-Clair testified on her own behalf as follows.

She married a man in New York in January 2004, but she did not know his

immigration status. In Haiti, she had worked as a hairdresser and beautician in a

                                            3
Port Au Prince “studio” that had three other employees. She often used to express

her political opinions to her clients in the studio and, because she expressed

dissatisfaction with the governing Lavalas party, she was persecuted as a result.

        Saint-Clair testified that she “started receiving calls at [her] home because

[of] the way [she] was talking.” She testified that she “didn’t know that they could

become something serious” at first and could not remember what month or year

she received the calls. When asked how many calls she received, Saint-Clair

testified that she “received a lot” but could not “remember exactly how many . . . .”

Counsel then asked her to estimate whether she received more than 20 calls or

more than 50 calls and, after the government objected that counsel was leading,

Saint-Clair responded, “Yeah, I received more than 30 calls.” She did not know

whether it was the same person who called or whether there were different callers,

she did not recognize the voices on the telephone, and she testified that they always

said: “[Y]ou talking, you badmouthing the president, we’re going to come and get

you.”

        With respect to the May 30, 2001 incident, Saint-Clair’s entire testimony

was as follows:

        COUNSEL:            Now other than the phone calls, what else did you
                            mean by persecution?




                                            4
SAINT-CLAIR:   When I say that for instance in May, on May 30th,
               2001, they came to my home. They entered my
               home and they came in at 3:00 in the morning.

               ...

COUNSEL:       Okay, when you say they, who do you mean?

SAINT-CLAIR:   Chimere Lavalas.

COUNSEL:       Okay, how many?

SAINT-CLAIR:   I don’t know exactly but they [broke in] and they
               came in, they [broke in]. They broke in the door.

COUNSEL:       Okay, and . . . how did they break the door?

SAINT-CLAIR:   I don’t know with what they did it, but they just
               came in, they broke in, they came in, they entered.

COUNSEL:       Now when you say they, I assume you mean more
               than one. How many did you see?

SAINT-CLAIR:   No, they were, it was not just one, there were
               many. I don’t know how many, but they were
               more than one. And when they broke in, they
               robbed me, they throw me on the floor, and they
               start beating me all over my body.

COUNSEL:       Okay, what did they look like?

SAINT-CLAIR:   They wore masks.

COUNSEL:       Masked with what?

SAINT-CLAIR:   You can, you could only see their eyes.




                              5
COUNSEL:       Okay, and what, what did the rest of them look
               like? What did the rest of their body look like?
               How were they clothed?

SAINT-CLAIR:   They were all wearing pants and shirts.

COUNSEL:       Okay, did they carry any weapons?

SAINT-CLAIR:   Yeah.

COUNSEL:       Okay, what kind of weapons did they carry?

SAINT-CLAIR:   I don’t know anything about weapons.

COUNSEL:       Well, I’m not asking you for the specifics of them.

SAINT-CLAIR:   Different kind of weapons. I don’t know if you’re
               talking about guns, if you’re talking about
               machete[s].

COUNSEL:       Yes, did you see any of those or all of them?

SAINT-CLAIR:   Yeah.

COUNSEL:       All right. Now you said that they threw you down
               and they did what?

SAINT-CLAIR:   And they start beating me when they throw me on
               the floor and they were saying that’s the one who
               is badmouthing the president.

COUNSEL:       All right, how many of them beat you?

SAINT-CLAIR:   How many of them?

COUNSEL:       How many of them, how many chimeres beat you?

SAINT-CLAIR:   There were many.

                              6
Counsel then asked Saint-Clair how she knew that the men were Lavalas

supporters, but before she was given the opportunity to answer the question, the IJ

granted a five minute recess.

      When the hearing reconvened, the IJ expressed concern over the fact that

Saint-Clair did not know the immigration status of her husband. The IJ therefore

questioned Saint-Clair about her marriage and, after learning that her husband

might be a Canadian citizen, ultimately decided to continue the hearing so that the

parties could explore that issue. The IJ clarified that he was not taking any action

on the asylum application at that time. At a subsequent hearing, counsel for Saint-

Clair informed the IJ that, regardless of however the Canadian issue was resolved,

Saint-Clair wished to proceed on her asylum application.

      At the next hearing, and after hearing legal argument from both parties, the

IJ issued an oral decision denying Saint-Clair’s application. After noting, inter

alia, that “there [wa]s little disagreement between the application for asylum and

the respondent’s testimony,” the IJ concluded that Saint-Clair did not “meet those

standards of proof necessary in order to make a case in which this Court may make

a grant of asylum or any of its lesser remedies . . . .” (Id. at 48). First, the IJ found

that she did not establish a nexus between any political activity and her alleged past

persecution. The IJ next found that Saint-Clair did not have a well-founded fear of

persecution, as she did not report her alleged persecution to the authorities in Haiti
                                            7
and, instead of attempting to relocate in Haiti, came directly to the United States.

The IJ further found it evident that Saint-Clair did not demonstrate a countrywide

fear of persecution, reiterated that she did not assert that she could not relocate to

other cities in Haiti or even other neighborhoods in Port Au Prince, and highlighted

that “at least one family member . . . remained in Port Au Prince.” Returning to the

previous issue of past persecution, the IJ found that he could not “conclude that

past persecution is present in this case in any respect,” as the anonymous telephone

threats and “a single assault in [Saint-Clair’s] home . . . by nameless men who the

applicant could not identify with any particular group” did not rise to the level of

persecution. Accordingly, the IJ denied Saint-Clair asylum, withholding of

removal, and relief under CAT.

      The BIA dismissed Saint-Clair’s appeal. The BIA “agree[d] with the [IJ’s]

determination that respondent failed to establish a sufficient nexus between her

attack in May 2001 and one of the protected grounds.” Furthermore, the BIA also

found that this “single incident” did not rise to the level of persecution, as Saint-

Clair was “not seriously harmed and did not seek out any medical treatment for her

injuries.” In addition, the BIA found that Saint-Clair “has not demonstrated a well-

founded fear that she will now be targeted throughout Haiti on account of a

statutorily protected ground given the changed political climate in Haiti.” Finally,

with respect to her CAT claim, the BIA “affirm[ed]” the IJ’s conclusion that
                                            8
Saint-Clair had not shown that it was “more likely than not” that she would be

tortured if returned to Haiti or that she would be harmed by, or with the

acquiescence of, public officials.

                                         II.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Aschroft, 257

F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning,

we will review the IJ’s decision as well.” Id. In this case, because the BIA drew

its own conclusions on the issue of past persecution and whether Saint-Clair had a

well-founded fear of persecution, we review only the BIA’s decision on those

issues.

      To the extent that the BIA’s decision was based on a legal determination,

review is de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). Factual determinations, however, are reviewed under the “highly

deferential substantial evidence test,” which requires this Court to “view the record

in the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-

27 (11th Cir. 2004) (en banc). We “must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar, 257 F.3d at 1284 (quotation omitted). “We
                                          9
may not reweigh the evidence and may not reverse the BIA’s findings of fact

unless the record compels a contrary conclusion.” Arboleda v. U.S. Att’y Gen.,

434 F.3d 1220, 1222 (11th Cir. 2006).

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets

the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A

“refugee” is:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      The asylum applicant carries the burden of proving statutory “refugee”

status. 8 C.F.R. § 208.13(a); Al Najjar, 257 F.3d at 1284. “To establish asylum

eligibility, the alien must, with specific and credible evidence, establish past

persecution on account of a statutorily listed factor, or a ‘well-founded fear’ that

the statutorily listed factor will cause such future persecution.” Yang v. U.S. Att’y

Gen., 418 F.3d 198, 1202 (11th Cir. 2005) (emphasis added); see 8 C.F.R.

                                           10
§ 208.13(a)-(b). An applicant for asylum who has established past persecution on

a protected ground is presumed to have a fear of future persecution on the basis of

the original claim. 8 C.F.R. § 208.13(b)(1). “If [s]he cannot show past

persecution, then the petitioner must demonstrate a well-founded fear of future

persecution that is both subjectively genuine and objectively reasonable.” Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006).

                                               III.

       Although the term is not defined by the INA, we have held that “persecution

is an extreme concept, requiring more than a few isolated incidents of verbal

harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)

(quotations omitted). “In determining whether an alien has suffered past

persecution, the IJ must consider the cumulative effects of the incidents.” Delgado

v. U.S. Att’y Gen., 487 F.3d 855, 861 (11th Cir. 2007).

       In this case, the record does not compel the conclusion that Saint-Clair

suffered past persecution because her descriptions of the threatening telephone

calls and the May 30, 2001, incident lack the requisite detail and specificity.1 With

respect to the telephone calls, the description in her amended application provided

       1
          We take Saint-Clair’s testimony as true for purposes of this appeal because the IJ did not
expressly make an adverse credibility determination. Mejia v. U.S. Att’y Gen., 498 F.3d 1253, 1255
n.2 (11th Cir. 2007); Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).
                                                11
only that the callers threatened to kill her because she was speaking out against the

Lavalas party. In her testimony, Saint-Clair could not remember the month or even

the year that she received the calls or whether there were multiple callers. In

addition, she testified that she initially did not realize that the calls could develop

into something serious. Finally, Saint-Clair vaguely testified that she received “a

lot” of calls, and it was only after her attorney asked her a leading question –

whether she received more than 20 or more than 50 calls – that she testified that

she received more than 30 calls.

      With respect to the May 30, 2001, incident, Saint-Clair stated in her original

application only that unknown men kidnaped and interrogated her, she “received

all kind[s] of bad treatment from them,” and “they released [her] with pain

continuously hard.” In her amended application, Saint-Clair provided that Lavalas

supporters broke into her house, “beat [her] severely,” kidnaped and interrogated

her, and “badly injured” her. Saint-Clair’s brief testimony about this incident was

similarly lacking in detail. She was unable to estimate how many attackers there

were, could not speculate on how they broke in to her house, did not offer any

information on the duration of the beating or whether the men beat her with

weapons or objects, did not elaborate on the alleged kidnaping and interrogation,

and did not describe the extent of her injuries or whether she sought medical

assistance. Although Saint-Clair testified that the men wore masks, when asked by
                                            12
counsel what clothing the men were wearing, she simply responded that they wore

“pants and shirts.” And, although Saint-Clair ultimately testified that the men were

armed with guns and machetes, she provided this testimony in response to leading

questions by her attorney and after initially responding that she did not know

anything about weapons. In sum, Saint-Clair’s accounts of the threatening

telephone calls and the May 30, 2001, incident are wholly lacking in the detail and

specificity required to compel the conclusion that she suffered mistreatment rising

to the level of persecution.2

       Because Saint-Clair failed to establish that she suffered past persecution, it

remained her burden to establish a well-founded fear of persecution if she were to

return to Haiti. Ruiz, 440 F.3d at 1257. In her brief, Saint-Clair does not point to

any evidence in the record on this point at all, let alone any evidence that would

compel the conclusion that she had a well-founded fear of persecution.

       Instead, she quotes at length from our decision in Arboleda and states in one

sentence that “the Immigration Judge did not discuss whether relocation would be

successful or reasonable” under the factors in 8 C.F.R. § 1208.13(b)(3).

See Arboleda, 434 F.3d at 1226-27 (reversing the BIA’s conclusion that the

government had met its burden to show that the petitioners could reasonably



       2
          Thus, we decline to address the IJ’s and BIA’s alternative finding that Saint-Clair failed
to establish a nexus between the alleged past persecution and any imputed political opinion.
                                                13
relocate because the BIA did not “mention any of the other factors it should have

considered [under the regulation] in making this determination”).

      As an initial matter, Saint-Clair’s argument fails because we are not

reviewing the IJ’s decision on this issue, since the BIA made its own, independent

finding. In any event, this case is distinguishable from Arboleda because, unlike

the petitioners in that case, Saint-Clair did not establish past persecution and,

therefore, she had the burden to establish a well-founded fear of persecution.

See Arboleda, 434 F.3d at 1224 (“In the instant case, as the government concedes,

the BIA presumed past persecution and therefore the burden was on the

government to show that internal relocation was reasonable.”). Despite this

burden, Saint-Clair does not even attempt to explain how consideration of the

relocation factors would have demonstrated that she could not have reasonably

relocated to Haiti. Thus, even if the agency failed to properly analyze the

relocation factors, this error was harmless.

      In sum, Saint-Clair has not demonstrated that the record compels the

conclusion that she suffered past persecution or has a well-founded fear of

persecution. Thus, because Saint-Clair has failed to meet her burden of proof with

respect to her claim for asylum, she has necessarily also failed to meet her burden

of proof with respect to her claims for withholding of removal and relief under



                                           14
CAT. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

Accordingly, we deny the petition.

      PETITION DENIED.




                                       15